SIDLEY AUSTIN llp NEW YORK, NY 10019 (212) 839 5300 (212) BEIJING BRUSSELS CHICAGO DALLAS FRANKFURT GENEVA HONG KONG LONDON LOS ANGELES NEW YORK PALO ALTO SAN FRANCISCO SHANGHAI SINGAPORE SYDNEY TOKYO WASHINGTON, D.C. jkelly@sidley.com (212) 839 5685 FOUNDED 1866 February 18, 2011 VIA EDGAR United States Securities and Exchange Commission Division of Corporation Finance Mail Stop 3561 treet, N.E. Washington, D.C.20549 Re: Wells Fargo Commercial Mortgage Securities, Inc. Dear Sir or Madam: Enclosed for filing by Wells Fargo Commercial Mortgage Securities, Inc. (the “Depositor”), is the Depositor’s registration statement on Form S-3. A wire transfer in the amount of $116.10 for payment of the registration fee has already been transmitted to the SEC’s lockbox at U.S. Bank National Association in St. Louis, Missouri. Please let me know if you have any questions or if I can be of any assistance. Thank you for your attention to this matter. Very truly yours, /s/ Joseph C. T. Kelly Joseph C. T. Kelly JCTK:sv cc: Max Webb (via overnight delivery) Brigid M. Mattingly – Wells Fargo Jeff D. Blake, Esq. – Wells Fargo Sidley Austin LLP is a limited liability partnership practicing in affiliation with other Sidley Austin partnerships
